                         United States District Court
                       Western District of North Carolina
                              Statesville Division

           Abby Wilmoth,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               5:19-cv-00008-MOC
                                      )            5:13-cr-00053-MOC-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 22, 2019 Order.

                                               April 22, 2019
